DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2022/0050150 to Chien et al.
Regarding claim 1, Chien et al. teach a method of manufacturing an electrode structure for a device, comprising: 
forming an insulating layer (102; Fig. 3) over a surface of a substrate; 
forming an opening in the insulating layer to expose a surface region of the substrate through the opening (¶ [0022]); 
depositing a barrier metal layer (¶ [0022] “The diffusion barrier layers . . . may be formed in the openings by . . . atomic layer deposition . . .excess of the diffusion barrier layers . . . may be removed by . . . (CMP)”) over the insulating layer and onto the surface region of the substrate through the opening in the insulating layer using atomic layer deposition; and 
depositing a conducting metal layer (112) over the barrier metal layer.
	Regarding claim 2, Chien et al. teach a method, wherein depositing the barrier metal layer comprises depositing the barrier metal layer onto the insulating layer and onto the surface region of the substrate using atomic layer deposition. Chien, ¶ [0022]. After the barrier layer is deposited, a CMP process is required to remove the excess, which would have been deposited onto the insulating layer.
	Regarding claim 5, Chien et al. teach a method, wherein the conducting metal layer comprises aluminum (¶ [0025]). 
	Regarding claim 6, Chien et al. teach a method, further comprising depositing a cap metal layer (118F) over the conducting metal layer using sputtering (¶ [0011]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al.
Regarding claim 3, Chien et al. teach a method, wherein the barrier metal layer comprises TaN, Ta, TiN, Ti, CoW or the like (¶ [0022]). Chien et al. do not teach a method, wherein the barrier metal layer comprises tungsten nitride. It would have been obvious to one of ordinary skill in the art at the time the invention was filed since tungsten nitride is a similar barrier metal. Moreover, Tungsten nitride would have been further obvious since it is a known material that is well suited for the intended use.
Regarding claim 4, Chien et al. do not teach a method, wherein depositing the conductive metal layer comprises sputtering the conductive metal layer over the barrier metal layer. Sputtering is a well-known and reliable method of depositing metal layers. Since Chien et al. do not teach the preferred method of depositing the conductive metal layer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use sputtering because it is desirable to use reliable methods of depositing metal layers.
Regarding claims 7 and 27, Chien et al teach a method wherein the cap metal layer comprises a material selected from MgO, AlN, AlO, combinations thereof or the like (¶ [0043]). Chien et al. do not teach a method, wherein the cap metal layer comprises at least one of titanium nitride, tungsten, and tungsten nitride. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use TiN or WN, since they are like materials that a known and well suited for the intended use.
	Regarding claim 23, Chien et al. teach a method of manufacturing an electrode structure for a device, comprising: 
forming an opening (¶ [0022]) in an insulating layer (102) to expose a surface region of a substrate through the opening; 
depositing a barrier metal layer over the insulating layer and onto the surface region of the substrate through the opening using atomic layer deposition (¶ [0022] “The diffusion barrier layers . . . may be formed in the openings by . . . atomic layer deposition . . .excess of the diffusion barrier layers . . . may be removed by . . . (CMP)”) ; 
depositing a conducting metal layer (112) over the barrier metal layer; and 
depositing a cap metal layer (118F)  over the conducting metal layer using sputtering (¶ [0011]).
	Chien et al. do not teach a method, wherein depositing the conductive metal layer comprises sputtering the conductive metal layer over the barrier metal layer. Sputtering is a well-known and reliable method of depositing metal layers. Since Chien et al. do not teach the preferred method of depositing the conductive metal layer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use sputtering because it is desirable to use reliable methods of depositing metal layers.
	Regarding claim 26, Chien et al. teach a method, wherein the conducting metal layer comprises aluminum (¶ [0025]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7, 23, 26 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 18 – 22 are allowed.
Claims 8, 9, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonably suggest a method as recited in claim 18, and including “forming an opening in the insulating layer to expose a surface region of the gallium nitride material layer through the opening; depositing a barrier metal layer over the insulating layer and onto the surface region of the gallium nitride material layer through the opening in the insulating layer using atomic layer deposition.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814